This is an action to recover property damage caused by a collision of the plaintiff's tractor and trailer with the defendant's truck upon the public highway.
There was allegation and evidence tending to prove that the defendant's truck was parked at least partially on the hard surface of the road in the nighttime without lights either in front or rear, and that the driver of the plaintiff's tractor did not observe the truck in time to avoid colliding with it. This was sufficient to deny the defendant's motion for nonsuit. Williams v. Express Lines, 198 N.C. 193; Cole v. Koonce,214 N.C. 188; Clarke v. Martin, ante, 405.
We have examined the exceptions preserved to portions of the evidence and find therein no prejudicial error.
Since the jury, under a charge to which no exceptions were taken, has answered the issues against the defendant, the judgment predicated upon the verdict must be affirmed.
No error. *Page 790